Citation Nr: 1619391	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to an initial compensable rating prior to July 9, 2015 and a rating in excess of 20 percent thereafter for right lower extremity radiculopathy associated with the low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  The hearing transcript is associated with the record.  This claim was previously remanded by the Board in May 2015 for additional development.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Between June 24, 2011 and July 9, 2015, the Veteran's low back disability was manifested by forward flexion of the thoracolumbar spine of 30 degrees or less with no evidence of ankylosis or incapacitating episodes.

2.  Since July 9, 2015, the Veteran's low back disability has been manifested by incapacitating episodes having a total duration of at least six weeks in the previous 12 months.  

3.  The most probative evidence of record indicates that the Veteran does not evidence right lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  Between June 24, 2011 and July 9, 2015, the criteria for a rating in excess of 40 percent for the low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2015).

2.  Effective July 9, 2015, the criteria for a rating of 60 percent for the low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

3.  Prior to July 9, 2015, a separate rating for right lower extremity radiculopathy is not warranted; beginning July 9, 2015, the separate rating for right lower extremity radiculopathy is discontinued.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Low Back Analysis

The Veteran seeks a rating in excess of 40 percent for his low back disability.  He has raised no procedural arguments in connection with his claim.  Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ." )

At the outset, the Board notes that record contains a great deal of medical treatment evidence regarding the Veteran's low back disability.  These notes reflect the Veteran has had significant trouble with his back for quite some time and has tried numerous treatment modalities to improve his quality of life.  The Board has reviewed all of the medical evidence; however, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's low back disability was previously rated at 20 percent under the rating criteria discussed above.  He filed the present claim for an increased evaluation in June 2011.  In a statement received by the RO in October 2011, the Veteran expressed disappointment that his evaluation was not increased.  He reported that his back problems had increased significantly in the previous two years and described a periodic knife-like pain that "stopped him cold."  The pain could last for minutes or hours, he reported.  He also noted how he had to limit activities due to his back.  The Veteran's spouse sent in a statement, received in April 2014, discussing how his back disability had gotten worse over the years.  

The Veteran received a VA spine examination in July 2011.  He reported flare-ups that impacted the function of his low back which occurred approximately one day per week.  Range of motion tested results were as follows: forward flexion from zero to 45 degrees with objective evidence of painful motion starting at 40 degrees; extension was from zero to 10 degrees, with objective evidence of painful motion starting at 10 degrees; right and left lateral flexion was from zero to 15 degrees, with objective evidence of painful motion starting at 15 degrees; and right and left lateral rotation was from zero to 20 degrees, with objective evidence of painful motion starting at 15 degrees.  After repeated movement, the Veteran's range of motion was further reduced as follows: forward flexion was from zero to 40 degrees; extension was from zero to 10 degrees; lateral flexion and lateral rotation remained the same.  The examiner noted that the Veteran had functional impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing as a result of his low back disability.  There was pain on palpation as well as spasm in the right lumbar paravertebral area.  The Veteran showed guarding or muscle spasms that resulted in abnormal spinal contour.  Motor strength was fully intact and there was no muscle atrophy.  Deep tendon reflexes on both sides were absent or hypoactive.  The sensory examination was normal; and straight leg testing was positive on both sides.  Even so, the report reflects no radiculopathy or radicular pain.  The Veteran denied bowel or bladder abnormalities.   The examiner noted the Veteran did have intervertebral disc syndrome, but did not have any incapacitating episodes during the previous six months.  The Veteran was not using any assistive devices.

The RO received an undated letter from private provider T.D., D.C., in December 2012 noting the Veteran had loss of the lumbar lordosis and throughout the vertebral column which contributed to reduced range of motion; however, the range of motion measurements were not specified.  T.D. also noted that the Veteran had no evidence of radiculopathy in the lower extremities.

Numerous VA treatment notes from 2014 reflect the Veteran had decreased reduced range of motion.  Many of the notes provide flexion and extension measurements prior to and after treatment; many of these notes document reduced flexion corresponding with a 40 percent rating under the General Rating Formula for the Spine.  Many of the notes do not specify range of motion measurements.   

The Veteran received another VA spine examination in July 2015.  The examination report discusses the Veteran's pertinent medical history.  He described his low back pain as moderate to severe and he reported flare-ups, which occurred daily secondary to activities of daily living.  Most flare-ups lasted approximately five to ten minutes.  The Veteran reported that his back pain was only partially relieved by ceasing aggravating activity, ice, rest, elevation, and medication.   Range of motion measurements were as follows: forward flexion was from zero to ten degrees; extension was from zero to ten degrees; right and left lateral flexion was from zero to five degrees, and right and left lateral rotation was from zero to 30 degrees.  There was objective evidence of pain with each motion and with weight-bearing.  There was objective evidence of pain on palpation at L4 through L5.  The range of motion after repeated movement was the same; however the examiner stated that there was additional loss of function due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner did not observe muscle spasms but did not localized tenderness and guarding, which did not result in abnormal gait or abnormal spinal contour.  Muscle strength was reduced to four-out-of-five for right and left hip flexion and right and left knee extension.  There was otherwise full motor strength and no atrophy.  The Veteran's deep tendon reflexes were absent in both the left and the right in the knees and ankles.  The sensory examination was normal and straight leg testing was negative bilaterally.  The examiner noted moderate radicular pain in the right lower extremity due to involvement of the sciatic nerve.  However, the same examiner, who performed a peripheral nerves examination, contrarily found no evidence of any peripheral nerve condition.  There was no ankylosis of the spine and no other neurological abnormalities, such as bladder or bowel abnormalities.  The report reflects the Veteran did have intervertebral disc syndrome manifested by episodes of bed rest for a total duration of at least six weeks during the previous twelve months.  The Veteran was not using an assistive device for locomotion. 

A rating in excess of 40 percent under the General Formula for Rating Diseases and Injuries of the Spine is not warranted from June 24, 2011 until July 9, 2015.  The next higher rating under the General Rating Formula contemplates unfavorable ankylosis of the entire thoracolumbar spine, and the evidence of record does not show the Veteran has had unfavorable ankylosis of the entire thoracolumbar spine at any time during the appeal period.  The Board notes that the Veteran exhibited additional functional loss during his VA examinations due to such factors as pain, fatigue, weakness, lack of endurance, and incoordination.  However, these factors are contemplated in the current 40 percent rating and do not equate to ankylosis.

The Veteran is entitled to a maximum 60 percent rating, effective July 9, 2015, under the Formula for Rating IVDS based on incapacitating episodes of more than six weeks' duration over the past year.  

Regarding separate neurological manifestations, the AOJ has assigned the Veteran a separate 20 percent rating for right lower extremity radiculopathy from July 9, 2015.  However, the Formula for Rating IVDS does not provide for separate evaluations for neurological manifestations such as radiculopathy - to do so would violate the rule against pyramiding.  In any event, a 60 percent rating for IVDS is a greater benefit than separate 40 and 20 percent ratings for the low back and associated right lower extremity radiculopathy under the General Formula for Rating Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.25; see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (explaining that the Secretary is required to maximize benefits).  Thus, the separate 20 percent rating will be discontinued from July 9, 2015 in order to afford the Veteran the higher 60 percent rating.

Nor is a separate rating warranted for right lower extremity radiculopathy prior to July 9, 2015, when the Veteran was rated under the General Formula for Diseases and Injuries of the Spine.  Despite the Veteran's complaints of pain radiating in the right thigh in January 2010, and into to the right hip in May 2010, with August 2013, October 2013, May 2014, and June 2014 VA treatment records noting paresthesia in the right anterior thigh, radiculopathy was not diagnosed at these times.  Instead, the evidence demonstrates that these symptoms are part and parcel of the Veteran's low back disability and not reflective of an associated objective separate neurological manifestation.  Specifically, the July 2011 VA examiner found no evidence of radiculopathy in either extremity, instead diagnosing the Veteran with IVDS, which as indicated above accounts for these symptoms.  Additionally, the undated letter from T.D., D.C, received in December 2012 similarly indicates that the Veteran has no evidence of radiculopathy in the extremities.  Finally, the Veteran himself testified in April 2015 that he does not experience radiating pain into his legs as a result of his back condition.  See Board Hearing Transcript at 6.  To the extent a May 2015 VA treatment note references "back pain with radiculopathy" based on a cursory physical examination demonstrative of no more than muscle spasms, the Board affords more probative value to the findings of the July 2011 VA examiner and T.D., who conducted reflex, sensory and muscle strength testing.  The Board notes that the July 2015 VA spine examiner noted moderate right-sided radiculopathy affecting the sciatic nerve.  However, the same examiner, who conducted the accompanying peripheral nerves examination, found that the Veteran evidenced no peripheral nerve condition, emphasizing that the definition of IVDS as listed on the Disability Benefits Questionnaire includes symptoms of sciatica.  As the examiner's findings regarding the presence of radiculopathy are contradictory, they are of no probative value.  However, the cited medical proposition that IVDS can replicate sciatic nerve symptomatology without the presence of radiculopathy is consistent with the findings of the July 2011 VA examiner and T.D.  Thus, the Board concludes that the Veteran did not evidence radiculopathy prior to July 9, 2015, and a separate rating for this condition is not warranted at any point during the appeal period.
Finally, neither entitlement to an extraschedular rating nor a total disability rating based on individual unemployability has been asserted by the Veteran or reasonably raised by the record.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Between June 24, 2011 and July 9, 2015, entitlement to a rating in excess of 40 percent for the low back disability is denied.

Effective July 9, 2015, a single rating of 60 percent for the low back disability is granted.

Prior to July 9, 2015, a separate rating for right lower extremity radiculopathy is not warranted; beginning July 9, 2015, the separate rating for right lower extremity radiculopathy is discontinued.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


